Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
1.	Claim 6 has been amended to recite “each of the first data and the second data does not include control information.” on line 15. Support for this newly added limitation is recited on pages 140-141 of the instant specification as originally filed. Page 140 recites and control information symbols may be arranged in a frame in any way. Although the terms such as pilot symbols and control information symbols are used herein, any term may be used and the functions per se are important. Page 141 recites a control information symbol is a symbol for transmitting information that needs to be transmitted to the communication partner to realize communication of information other than data. 
	MPEP 2173.05(i) recites negative limitation: if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. Therefore, the amendment to the claims is fully supported by the specification as originally filed.
	This amendment will exclude (does not include) any control information from being transmitted in the recited transmission system. This amendment would also exclude data content that provides any type of status information or data that could be used by a receiver or user to update or change that receiver or user.
	The previously cited prior art does not disclose not including control information in the transmissions. Vook et al (US 2015/0229375) discloses a method and apparatus for beamforming and discloses simultaneous transmission from a macro and a pico eNB on two different carriers may be referred to as multi-flow transmission, while simultaneous transmission using the same carriers between macro eNBs may be referred to as joint transmission in paragraph 0032. Vook does not disclose restricting the transmission or the data content of the transmission to not include control information. If the information to be transmitted includes a data frame, the transmission will include at least some control information. Wu (US 2016/0254841) discloses a transmission system where channel access in the network may e governed by a TDD scheme, where nodes transmit on the same frequency during different time slots which may be coordinated by the NC in paragraph 0033. However, if synchronization data is transmitted, control information will be included. Wu does not disclose restricting the transmission or the data content of the transmission to not include control information.
	The previously cited references do not disclose the newly added limitation to the claim and the previous rejection is withdrawn.

Allowable Subject Matter
2.	Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references does each and every limitation of the transmission system recited in claims 6-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/20/2022